—In an action, inter alia, to recover damages for fraud and breach of contract, the defendants appeal from an order of the Supreme Court, Orange County (Owen, J.),-dated October 5, 1999, which denied their motions pursuant to CPLR 8018 (a) to require each plaintiff to commence a separate action, and to require the out-of-State plaintiffs to provide security for costs.
Ordered that the order is affirmed, with costs (see, Warren v Cedar Hill Cemetery Assn., 277 AD2d 371 [decided herewith]). O’Brien, J. P., Thompson, S. Miller and Feuerstein, JJ., concur.